United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-1819
                                     ___________

Jeffrey Langdon Brown,                  *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        * Appeal from the United States
Justine E. Delmuro, Judge, Circuit      * District Court for the
Court of Missouri, 16th Judicial        * Western District of Missouri.
Circuit; Gary A. Fenner, Judge,         *
Missouri Court of Appeals, Western      *      [UNPUBLISHED]
District; James T. Cook; Barton S.      *
Blond; David R. Browning,               *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: August 25, 1998
                               Filed: August 28, 1998
                                   ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Jeffrey Brown appeals the district court&s1 disposition of his complaint by partial
dismissal and partial grant of summary judgment. We affirm.


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
       Brown filed this lawsuit under 42 U.S.C. §§ 1983 and 1985(3), alleging a
conspiracy to deprive him of his rights to representation and cross-examination, due
process, and equal protection during his divorce and child-custody trial. Brown named
as defendants the state court judges who presided over the proceedings and reviewed the
appeal, his ex-wife&s attorney, the guardian ad litem in the proceedings, and his own
former attorney.

       The district court granted the judges& and the guardian ad litem&s motions to
dismiss, and granted summary judgment to Brown&s ex-wife&s attorney. The court
ordered Brown to show cause why the claims against his former attorney should not be
dismissed under Federal Rule of Civil Procedure 4(m) for lack of service. After Brown
failed to respond, the court dismissed these claims without prejudice.

       We agree with the district court that Brown&s damages claims against the judges
and the guardian ad litem were barred by absolute judicial immunity and quasi-judicial
immunity, respectively. See Duty v. City of Springdale, 42 F.3d 460, 462 (8th Cir.
1994) (per curiam) (judicial immunity); McCuen v. Polk County, Iowa, 893 F.2d 172,
174 (8th Cir. 1990) (per curiam) (quasi-judicial immunity extends to actions of guardian
ad litem related to judicial function). We also agree that Brown&s claims against his ex-
wife&s attorney failed because he offered no evidence to show a meeting of the minds to
deprive him of federally protected rights, or evidence to show that the attorney was
otherwise a state actor. See Mershon v. Beasley, 994 F.2d 449, 451 (8th Cir. 1993)
(private individual participating in joint action with state official acts under color of state
law); Rogers v. Bruntager, 841 F.2d 853, 856 (8th Cir. 1988) (elements of § 1983
conspiracy claim).

       Although Brown contends that he was not served with the show-cause order, we
conclude that Brown&s claims against his former attorney were barred as they were
inextricably intertwined with the trial judge&s decision to interview Brown&s son without
counsel present. See Charchenko v. City of Stillwater, 47 F.3d 981, 983-84 (8th Cir.

                                             -2-
1995) (under Rooker-Feldman doctrine, district court lacks subject matter jurisdiction
over constitutional challenge if claim is inextricably intertwined with state court rulings).
Brown&s claims for injunctive relief were likewise barred, because the relief he sought
would have required a determination that the state court decision was wrong. See id.
Accordingly, we affirm.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-